Citation Nr: 0428757	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  96-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a shoulder disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on active duty from October 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for a shoulder disability, currently 
evaluated as 30 percent disabling.

The veteran and his spouse participated in a Board hearing in 
March 2004.

The Board refers the veteran's claims for service connection 
for a wrist disability and a hip disability to the RO for 
further adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain a new VA examination.


As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

In both the Notice of Disagreement (NOD) (May 2002) and in 
the hearing transcript (March 2004), the veteran stated that 
his shoulder condition is considerably worse than noted in 
the September 2000 VA examination report.

The duty to assist includes conducting a thorough, 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Inasmuch as the veteran 
indicates that his condition has worsened, he should be 
afforded a VA examination to determine the current severity 
of his left shoulder disability.

The veteran's limitation of motion of his left arm due to 
pain from his left shoulder must be considered.  
Specifically, in evaluating increased rating claims for 
musculoskeletal disabilities, the Court of Veterans Appeals 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (2003) or 38 C.F.R. § 4.45 (2003).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (2003) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
rating claim.  

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps to obtain and 
associate with the claims file any copies of the VA and 
private medical records regarding the veteran's left 
shoulder that have not already been associated with the 
claims folder.

2.  The veteran should be afforded a VA orthopedic 
examination to determine the nature and severity of his 
service-connected left shoulder disability.  The claims 
folder should be reviewed in conjunction with the 
examination.  The examiner should provide diagnoses of 
all disorders of the veteran's left shoulder.  Such 
tests as the examining physician deems appropriate 
should be performed.  These tests should include a 
complete test of the range of motion of the veteran's 
left arm.  The examination report should include 
responses to the following: 

a.  Is there impairment of the humerus manifested 
by fibrous union, nonunion (false flail joint) or 
loss of the head of the humerus (flail shoulder)?

b.  Is motion of the left arm limited to 25 degrees 
from the side?

c.  Is there scapulohumeral articulation ankylosis 
with abduction limited to 25 degrees from the side?

d.  Are there residuals analogous to a prosthetic 
replacement of the shoulder, such as severe, 
painful motion or weakness in the affected 
extremity?

e.  Does the veteran have degenerative joint 
disease (DJD), and if he does, is such DJD 
attributable to his service-connected left 
shoulder disability?

f.  Does the veteran's left arm exhibit weakened 
movement, excess fatigability, incoordination, or 
pain on use attributable to the service connected 
disability (if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms)?



g.  Does pain significantly limit functional 
ability during flare-ups or when the left arm is 
used repeatedly over a period of time (these 
determinations should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups)?

h.  If the examiner determines that, it is not 
feasible to respond to any of the above items, the 
examiner should identify specifically the items to 
which it is not feasible to respond.  

3.  After the development requested above has been 
completed, the RO should review the veteran's claims 
folder and ensure that all the foregoing development has 
been conducted and completed in full.  If any 
development is incomplete, appropriate corrective action 
should be taken.  

4.  The RO should readjudicate the appellant's claim of 
entitlement to an increased rating for his service-
connected left shoulder disability, from 30 percent 
disabling, with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra.  In the event that the claim is not 
resolved to the satisfaction of the appellant, he should 
be provided a supplemental statement of the case, which 
includes a summary of additional evidence submitted, any 
additional applicable laws and regulations, and the 
reasons for the decision.  After the veteran and his 
representative have been given the applicable time to 
submit additional argument, the case should be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



